Case 2:18-cv-00565-RBL Document 60-3 Filed 06/22/20 Page 1 of 3




  EXHIBIT C
                Case 2:18-cv-00565-RBL Document 60-3 Filed 06/22/20 Page 2 of 3



Menaldo, Nicola C. (SEA)

From:                Menaldo, Nicola C. (SEA)
Sent:                Monday, June 22, 2020 4:41 PM
To:                  'Todd Logan'
Cc:                  O'Sullivan, Kathleen M. (SEA); Rafey Balabanian; Brandt Silver-Korn; Martin, David (SEA)
Subject:             RE: Activity in Case 2:18-cv-00565-RBL Fife v. Scientific Games Corp Motion to Amend



Todd:

This is not a change of heart. Scientific Games agreed, based on your initial overture on May 13, to
discuss whether a stipulation might avoid prejudice to Scientific Games. Now, more than a month later,
your proposed stipulation backtracks on several aspects of your initial offer, including the scope of
additional written discovery (the deadline for which passed in May), the scope of depositions (which
cannot be timely noticed at this point), and the time in which Reed would respond to Scientific Games’
discovery requests and share third‐party productions. Moreover, you have indicated that Edelson PC
no longer represents the only plaintiff, and her abandonment renders this case moot—a jurisdictional
deficiency that cannot be cured by stipulation.

Thanks,
Nicola


Nicola Menaldo | Perkins Coie LLP
D. +1.206.359.3787



From: Todd Logan <tlogan@edelson.com>
Sent: Monday, June 22, 2020 11:47 AM
To: Menaldo, Nicola C. (SEA) <NMenaldo@perkinscoie.com>
Cc: O'Sullivan, Kathleen M. (SEA) <KOSullivan@perkinscoie.com>; Rafey Balabanian
<rbalabanian@edelson.com>; Brandt Silver‐Korn <bsilverkorn@edelson.com>; Martin, David (SEA)
<DMartin@perkinscoie.com>
Subject: Re: Activity in Case 2:18‐cv‐00565‐RBL Fife v. Scientific Games Corp Motion to Amend

Nicola:

We are surprised and disappointed to learn that Scientific Games has had such a drastic change of heart‐‐and we
are flummoxed by the lack of a counter‐proposal.

In any event, we disagree that the action is moot and intend to seek relief from the Court. Should you believe a
further meet and confer may be productive, I'll make myself generally available.

Best,

Todd

On Thu, Jun 18, 2020 at 4:58 PM Menaldo, Nicola C. (Perkins Coie) <NMenaldo@perkinscoie.com> wrote:
                                                        1
              Case 2:18-cv-00565-RBL Document 60-3 Filed 06/22/20 Page 3 of 3


Todd,



Scientific Games will not stipulate to the substitution of the named plaintiff and proposed class representative.
When plaintiff’s motion for leave to substitute was filed, the parties were more than two years into the case
and less than two weeks from plaintiff’s deposition and the class certification fact discovery deadline (which is
now days away). The new proposed stipulation differs in several material respects from the initial proposal sent
on May 13 and does not cure the undue prejudice to Scientific Games resulting from any substitution of the
named plaintiff at this late date. In any case, it is now our understanding that Edelson does not represent the
existing named plaintiff, Ms. Fife, and that she no longer wants to participate in the action. The case is moot
and should be voluntarily dismissed.



Best,

Nicola



Nicola Menaldo | Perkins Coie LLP

D. +1.206.359.3787




From: Todd Logan <tlogan@edelson.com>
Sent: Tuesday, June 16, 2020 7:42 PM
To: Menaldo, Nicola C. (SEA) <NMenaldo@perkinscoie.com>
Cc: O'Sullivan, Kathleen M. (SEA) <KOSullivan@perkinscoie.com>; Rafey Balabanian
<rbalabanian@edelson.com>; Brandt Silver‐Korn <bsilverkorn@edelson.com>; Martin, David (SEA)
<DMartin@perkinscoie.com>
Subject: Re: Activity in Case 2:18‐cv‐00565‐RBL Fife v. Scientific Games Corp Motion to Amend



Katie and Nicola:


Picking up where we left off, please see the attached revised proposed stipulation re: amendment. We ask that
you please provide a substantive response by COB this Thursday, given Friday's lifting of the stay. Thanks.


Best,


Todd

                                                       2
